Citation Nr: 0024917	
Decision Date: 09/19/00    Archive Date: 09/27/00

DOCKET NO.  99-07 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
residuals of a scar on the right index finger. 

2.  Entitlement to an increased rating for residuals of a 
right wrist injury currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1982 to 
December 1987.

This appeal arises from a decision by the Detroit, Michigan, 
Department of Veterans Affairs (VA) Regional Office (RO).     


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The service-connected residuals of a scar on the right 
index finger are manifested by a nontender, non-ulcerated 
scar that causes no limitation of function. 

3.  The service-connected residuals of a right wrist injury 
are manifested by a small scar, plantar flexion to 70 degrees 
and dorsiflexion to 80 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for residuals 
of a scar on the right index finger have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.118, 
Code 7805 (1999).   

2.  The criteria for a disability rating greater than 10 
percent for residuals of a right wrist injury have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.102, 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010-5215 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A December 1992 VA orthopedic examination report states that 
the veteran complained that his hand sometimes locked up like 
a claw and that it throbbed when it was cold.  He had a four-
inch scar along the distal radius on the medial volar side of 
his right wrist.  There was grossly good alignment without 
swelling or deformity.  Radial deviation was to 20 degrees, 
ulnar deviation was to 35 degrees, and plantar flexion and 
dorsiflexion were to 40 degrees.  X-rays showed some joint 
narrowing at the radial carpal joint with X-ray diagnosis of 
mild degenerative joint disease.  No fractures or 
dislocations were recognized.  The diagnoses were, status 
post open reduction internal fixation right radius, fracture 
per history, not seen on X-ray, and osteoarthritis of the 
right wrist.  

A March 1993 rating decision established service connection 
for residuals of a fracture of the left (right) wrist with 
osteoarthritis and awarded a 10 percent evaluation.

The report of an August 1994 VA orthopedic examination states 
that the veteran complained of locking and of soreness in the 
distal radius area on the volar side.  There was a nine-
centimeter scar on the volar forearm from the mid-radius to 
the distal radius.  Radial deviation was to 20 degrees, ulnar 
deviation was to 35, plantar flexion was to 40 and 
dorsiflexion was to 30 degrees and painful.  X-rays revealed 
a healed fracture and some retained metal fragments.  The 
examiner added that the radiologist found no degenerative 
joint disease.  The diagnoses were, status post open 
reduction/internal fixation right radius, and hardware later 
removed.  The report was negative for complaints, symptoms or 
findings regarding an index finger condition.

A January 1995 rating decision continued the 10 percent 
evaluation for residuals of a right wrist injury.  Relying on 
the veteran's service medical records, the rating decision 
established service connection for residuals of a right index 
finger laceration, evaluated as noncompensably disabling.  
The veteran submitted a claim for an increased rating for 
both disabilities in March 1998.  

During a July 1998 VA orthopedic examination, the veteran 
complained of occasional locking and clawing of his right 
fingers that required using his other hand to undo.  There 
was no activity trigger and no history of flare-ups.  On 
examination, his right wrist had a normal shape without 
swelling.  A three-inch scar was noted.  No spasms were noted 
during the examination.  Radial deviation was to 15 degrees, 
ulnar deviation was to 30 degrees, plantar flexion was to 70 
degrees, and dorsiflexion was to 80 degrees.  The report was 
negative for evidence of locking or pain on movement.  His 
muscle power was good, with full range of motion of all of 
his fingers.  

A small scar over the dorsum of the right index finger near 
the proximal interphalangeal joint (PIP) was nontender 
without adhesions and was slightly paler than the surrounding 
skin.  He had full movement of the right index finger without 
pain. 

The diagnoses were, status post distal radial fracture, right 
wrist without any spasm of the muscles clinically or evidence 
of post-traumatic arthritis, and scar on the right index 
finger, residual of laceration, with no limitation of 
function.  

During the veteran's personal hearing in April 1999, he 
testified that his finger scar was not tender.  Regarding his 
wrist disability he stated that he broke his wrist in 
service.  He testified that now his right hand became like a 
claw, with all five fingers locking up.  He reported that 
during those times he had to use his other hand to open it, 
and that sometimes he had a sharp pain before his hand 
locked.  He reported that once it locked his hand throbbed 
where the cut was.  He stated that he could not use his wrist 
for three to five seconds after one of these episodes, and 
that he had dropped tools at least six times because his hand 
locked.  He testified that it locked at least 16 times a 
month, and that it woke him up when it locked at night.  He 
testified that the pain was a six on a scale of ten when it 
locked; that the wrist scar was real tender, stiff and sore; 
and that it was tender and itched when he worked.  He stated 
that his hand was getting worse.  

The veteran testified that he had problems picking up and 
holding objects with his right hand.  He stated that 10 to 20 
pounds was the maximum he could lift.  He reported that there 
were some containers that he could not pick up.  He added 
that his wrist hurt tremendously at times; that he was not 
using a brace; and that he was not taking medications for the 
pain.  He testified that he had not had physical therapy for 
it since five or six months after the screws were removed and 
had not had treatment in the last couple of years because the 
doctors said he did not need it.  He reported that a doctor 
said it could be a nerve, a tendon or arthritis.  The veteran 
stated that he was not taking medications.  

Analysis

Residuals of a Scar on the Right Index Finger

The veteran seeks an increased rating for the scar on his 
right index finger.  Scars are rated as follows: a 10 percent 
evaluation is for assignment for superficial, poorly 
nourished scars with repeated ulceration.  38 C.F.R. § 4.118, 
Diagnostic Code 7803.  A 10 percent evaluation is for 
assignment for objective demonstration of tenderness and pain 
on superficial scars.  38 C.F.R. § 4.118, Diagnostic Code 
7804.  Other scars are to be rated on the limitation of 
function of the affected part.  38 C.F.R. § 4.118, Diagnostic 
Code 7805.  

Initially the Board notes that there is no medical evidence 
of ulceration or tenderness of the veteran's scar so a 
compensable rating is not for assignment under Diagnostic 
Codes 7803 or 7804.  Therefore Diagnostic Code 7805 is the 
code that most closely represents the veteran's disability.  
The United States Court of Appeals for Veterans Claims 
(Court) has stated that it will set aside the BVA's selection 
of a diagnostic code in a particular case only if such 
selection is arbitrary, capricious, an abuse of discretion, 
or otherwise not in accordance with law.  See Butts v. Brown, 
5 Vet.App. 532 (1993).  However, none of the examination 
reports indicate that any limitation of function may be 
attributed to the veteran's right index finger scar.  The 
most recent examination noted that all fingers had full range 
of motion.  Additionally, the veteran testified that the scar 
was not tender.  Therefore a preponderance of the evidence is 
against a compensable rating for residuals of a scar on the 
right index finger and the claim must be denied.  

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(1999), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . . . an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities . . ." may be granted.  
Generally speaking, for a specific case to be deemed 
"exceptional," it should present "such an exceptional or 
unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(1999).

The Board finds that the veteran's disability does not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's disability subjects him to 
frequent periods of hospitalization or that it interferes 
with his employment to an extent greater than that which is 
contemplated by the assigned rating, as deemed appropriate by 
the Board.  And, as is apparent from the foregoing 
discussion, it cannot be said that the schedular rating 
criteria are inadequate in this instance. 


Residuals of a Right Wrist Injury

Under the rating schedule, arthritis, due to trauma, 
substantiated by X-ray findings, is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a, Part 4, Code 5010-5003 (1999).  Ankylosis of the wrist 
warrants an evaluation of 50 percent major and 40 percent 
minor if unfavorable, in any degree of palmar flexion, or 
with ulnar or radial deviation.  A 40 percent or a 30 percent 
evaluation is warranted for the major or minor wrist 
respectively if in any other position, except favorable.  
Favorable ankylosis in 20 to 30 degrees dorsiflexion warrants 
30 percent major and 20 percent minor. Extremely unfavorable 
ankylosis will be rated as loss of use of hands under 
diagnostic code 5125. Diagnostic Code 5214 (1999).  
Limitation of motion of the wrist is rated as follows: 
dorsiflexion of less than 15 degrees warrants a 10 percent 
rating for either wrist and palmar flexion limited to in line 
with the forearm also warrants a 10 percent rating for either 
wrist.  Diagnostic Code 5215.

The Board has considered alternate diagnostic codes but finds 
that since there is no evidence of ankylosis Diagnostic Code 
5215 more accurately reflects the veteran's right wrist 
disability.  See Butts.  

In the present case there is no medical evidence of ankylosis 
so an increased rating is not for assignment under Diagnostic 
Code 5214.  Plantar flexion and dorsiflexion were well beyond 
15 degrees and in line with the forearm respectively on the 
most recent VA examination.  The veteran has been awarded the 
maximum evaluation for disabilities under Diagnostic Code 
5215.  Thus, absent a showing of exceptional or unusual 
disability, an increase is not warranted.  In this regard, 
the Board has considered the complete history of the 
disability in question, as well as the current clinical 
manifestations and the effect the disability may have on the 
earning capacity of the veteran.  Furthermore, the Board does 
not find that the evidence presents such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular criteria, so as to 
warrant the assignment of a higher rating, on an 
extraschedular basis, for either of the above-noted 
disability.  38 C.F.R. § 3.321(b)(1) (1999). 

The Board has considered the veteran's right wrist scar but 
finds that since it is well-healed and does not cause any 
limitation of function that a separate rating is not for 
assignment.  See Esteban v. Brown, 6 Vet. App. 259, 261, 262 
(1994).

When a rating is based on limitation of motion, the Board 
must also consider any functional loss the veteran may have 
sustained by virtue of weakness or pain on motion.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.  In this case, the 
veteran testified that he had pain that was tremendous at 
times, short periods when he could not use his wrist when his 
hand locks up, and a painful and sore scar on his right 
wrist.  He also testified that that he had difficulty holding 
and picking up objects with his right hand.  However, the 
medical evidence is negative for swelling or evidence of pain 
on motion.  The Board finds these symptoms insufficient to 
support an increased rating based on functional loss under 
DeLuca and 38 C.F.R. §§ 4.40 and 4.45.  Although the veteran 
complained that his hand locks, there is no medical evidence 
of flare-ups of his wrist necessary to require further 
examinations.  

Accordingly, the Board finds that the preponderance of the 
evidence is against an increased disability rating for 
residuals of a right wrist injury.

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is any doubt as to any material 
issue.  38 U.S.C.A. § 5107. 


ORDER

Entitlement to a compensable rating for residuals of a scar 
on the right index finger is denied. 

Entitlement to an increased rating for residuals of a right 
wrist injury is denied. 



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals


 


